Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      ALLOWANCE
                                           EXAMINER'S AMENDMENT                                                       1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  
The application has been amended as follows:
    - Replace claim 1 in its entirety with the following:
        -- 1. (Currently amended) An apparatus for removing non-condensable gases from a refrigerant, said apparatus comprising a pipe arrangement having a pipe, cooling jacket for the pipe, and a vent 
     - Replace claim 7 in its entirety with the following:
      -- 7. (Currently amended) The apparatus according to claim 4, wherein the pipe comprises a fifth section connecting the fourth section to the vent 

    -- 9. (Currently amended) The apparatus according to claim 7, wherein the cooling jacket act on the fourth section and the fifth section. --  
      - Replace claim 10 in its entirety with the following:
     -- 10. (Currently amended) The apparatus according to claim 7, wherein a filler 
     - Replace claim 7 in its entirety with the following:
       -- 14. (Currently amended) The apparatus according to claim 5, wherein the pipe comprises a fifth section connecting the fourth section to the vent 
    - Replace claim 7 in its entirety with the following:
     -- 15. (Currently amended) The apparatus according to claim 6, wherein the pipe comprises a fifth section connecting the fourth section to the vent 
   - Replace claim 7 in its entirety with the following:
     -- 16. (Currently amended) The apparatus according to claim 8, wherein the cooling jacket act on the fourth section and the fifth section. --  
    - Replace claim 7 in its entirety with the following:
   -- 17. (Currently amended) The apparatus according to claim 8, wherein a filler 
    - Replace claim 7 in its entirety with the following:
   -- 18. (Currently amended) The apparatus according to claim 9, wherein a filler 
2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a pipe comprises at least a first section and a second section which are directed in different directions, wherein the first section comprises a first end close to the connection geometry and a second end remote from the connection geometry, wherein the first end is arranged at a lower height in direction of gravity than the second end. 
4.    Closest prior art: Blackmon discloses an apparatus (purge apparatus 9; Fig. 1) for removing non-condensable gases from a refrigerant (refer to abstract), said apparatus comprising a pipe arrangement (piping arrangement in purge chamber 30) having a pipe (tube 26 and tube of coil 44), cooling means (a cooling system of water at condensing apparatus 24) for the pipe (26), and venting means (a second outlet 32 for venting; col.3, lines 39-40}, wherein the pine (26) comprises a connection geometry (connection between inlet of tube 26 and cylinder 30; Fig. 1) for a connection (connection near valve 42; Fig. 1) to a refrigerant system (refrigeration system 10), wherein the pipe (26) comprises at least a first section (Fig. 1) and a second section (Fig. 1) which are directed in different direction (forward and backward directions). 
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
   
                 
                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763